Citation Nr: 0416445	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  02-20 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to March 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which declined to grant service connection 
for post-traumatic stress disorder (PTSD).

In February 2004, the veteran testified before the 
undersigned Veterans Law Judge via videoconference hearing.  
A transcript of the hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that 
additional evidentiary development is needed prior to final 
appellate consideration of his claim.

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2003).  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Where 
a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The evidence on file indicates that the veteran was 
clinically diagnosed with PTSD during his September 2002 VA 
examination.  Furthermore, VA outpatient records as early as 
February 2000 show a possible PTSD diagnosis.  However, there 
are several problems that require additional evidentiary 
development.  In his oral testimony and August 2002 stressor 
statement, the veteran, who was stationed at U.S. Naval 
Auxiliary Air Station, Whiting Field, and on Board the USS 
Forrestal during peacetime, asserted that he experienced an 
incident while he was at Whiting Field when a coworker moved 
in front of an aircraft, was caught in a propeller, and was 
decapitated.  He believed this happened around March 1961.  
He also described an incident in August or September 1961, 
when he and other soldiers were sent to help clean up an area 
of Florida hit by a tornado.  He stated that he found a dead 
woman in a tree.  The veteran also indicated that, beginning 
in August 1962, while he was on board the USS Forrestal, he 
was sent to temporary duty operating the closed circuit 
television station on board.  He had to photograph the 
accidents that occurred on deck, some of which involved loss 
of life.  The veteran described people blown overboard by 
airplanes taking off, and other pilots taking off, losing 
power, and dropping into the water with no chance for a 
rescue.

As noted, the veteran both submitted a stressor statement and 
testified before the Board regarding his stressors, but it 
does not appear that the RO has requested the assistance of 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) in attempting to locate corroborative evidence of 
the veteran's claimed in-service stressors.  Nor has the RO 
attempted to verify the veteran's claimed stressors via 
information from Whiting Field or the USS Forrestal.  The 
Board believes this should be done.

If any obtained records or the USASCRUR corroborates one of 
the veteran's claimed in-service stressors, the question next 
presented is whether such a stressor is clinically considered 
to be of sufficient severity to warrant a valid diagnosis of 
PTSD.  The descriptive definition of a stressor in the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV) provides 
that a valid diagnosis of PTSD requires that a person has 
been exposed to a traumatic event in which both of the 
following were present:  (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror.  If the veteran's claimed in-service 
stressor can be independently corroborated, it must be 
clinically evaluated in accordance with the provisions of 
DSM-IV.

The record does not indicate that the PTSD diagnoses were 
made on the basis of a verified history of the veteran's 
service stressors and, therefore, they are inadequate for 
rating purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 
(1994).  Further psychiatric evaluation is necessary.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be requested to provide 
the names, addresses and approximate dates of 
treatment for all health care providers who may 
possess additional records pertinent to his 
claim.  With any necessary authorization from the 
veteran, the RO should attempt to obtain and 
associate with the claims file any records 
identified by the veteran that are not already of 
record.

3.  The RO should contact the veteran and request 
that he provide any additional specifics, e.g., 
approximate date(s) or location(s), of his 
alleged stressful incidents in service.  
Thereafter, the RO should review the file and 
prepare a summary of all the claimed stressors.  
The summary and all associated documents, to 
include the veteran's oral testimony and stressor 
statements, should be sent to the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR) 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  USASCRUR 
should be requested to provide any information 
that might corroborate the veteran's alleged in-
service stressors including, but not limited to, 
providing a copy of unit histories for the 
veteran's unit(s).

4.  Assuming the RO corroborates/verifies at 
least one of the veteran's claimed in-service 
stressors, the RO should schedule the veteran for 
an examination by a VA psychiatrist experienced 
in evaluating posttraumatic stress disorders to 
determine the diagnoses of all psychiatric 
disorders that are present.  The RO should 
furnish the examiner with a complete and accurate 
account of the stressor or stressors that it has 
determined are established by the record and the 
examiner must be instructed that only those 
events may be considered for the purpose of 
determining whether in-service stressors were 
severe enough to have caused the current 
psychiatric symptoms and whether the diagnostic 
criteria to support the diagnosis of PTSD have 
been satisfied by the in-service stressors.  The 
diagnosis should conform to the psychiatric 
nomenclature and diagnostic criteria contained in 
DSM-IV.  If the veteran is found to have PTSD, 
the examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor or stressors supporting the diagnosis.  
If the veteran is found to have a psychiatric 
diagnosis other than PTSD, the examiner is 
requested to render an opinion as to whether it 
is at least as likely as not that the veteran's 
diagnosed psychiatric illness is related to 
comments and findings noted in service medical 
records.  A complete rationale should be given 
for all opinions and conclusions expressed.  The 
claims file, including a copy of this REMAND, 
should be made available to the examiner before 
the examination, for proper review of the medical 
history.  The examination report is to reflect 
whether such a review of the claims file was 
made.

5.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for PTSD.  
If the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice of 
all relevant actions taken on the claim, to 
include a summary of the evidence and applicable 
law and regulations considered pertinent to the 
issue currently on appeal since the October 2002 
statement of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, 
if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


